Citation Nr: 0943741	
Decision Date: 11/17/09    Archive Date: 11/25/09

DOCKET NO.  97-23 611A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for muscle spasms, claimed 
as due to an undiagnosed illness.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from November 1986 to November 
1989 and from November 1990 to May 1991, which included 
active duty in support of Operations Desert Shield and Desert 
Storm during the Persian Gulf War.  

This matter returns to the Board of Veterans' Appeals (Board) 
following a November 2007 remand.  This matter was originally 
on appeal from a February 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  Jurisdiction was subsequently transferred 
to the RO in Montgomery, Alabama.    

The Veteran presented hearing testimony regarding the issue 
on appeal before the undersigned at a Board hearing held by 
videoconference in February 1998.

The Board previously denied the Veteran's claim of 
entitlement to service connection for muscle spasms due to 
undiagnosed illness in a June 2005 decision.  The Veteran 
subsequently appealed the decision to the U.S. Court of 
Appeals for Veterans Claims (Court).  In March 2007, the 
Veteran through his representative and the Secretary of 
Veterans Affairs (the parties) submitted a Joint Motion for 
Remand (Joint Motion) requesting that the Board's June 2005 
decision be vacated and remanded for readjudication.  In an 
April 2007 Order, the Court granted the motion and remanded 
the case to the Board for further appellate review.  The case 
was returned to the Board following the Court's Order and the 
Board remanded the case in November 2007 for further 
evidentiary development.  The case now returns to the Board 
following such development.  


FINDINGS OF FACT

1.  The Veteran served in the Southwest Asia theater of 
operations during the Persian Gulf War.

2.  The competent and probative evidence of record 
establishes that the Veteran has experienced muscle spasms 
since his Persian Gulf service.

3.  The October 2008 VA examining neurologist concluded that 
the Veteran's muscle spasms are at least as likely as not 
attributable to a chronic medically unexplained multisymptom 
illness such as his fibromyalgia.  

4.  There is no affirmative evidence that the Veteran's 
chronic medically unexplained multisymptom illness was not 
incurred during his Persian Gulf service or was caused by a 
supervening condition or event that occurred between his 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of his 
illness. 


CONCLUSION OF LAW

A medically unexplained chronic multisymptom illness 
manifested by muscle spasms was incurred during Persian Gulf 
service.  38 U.S.C.A. §§ 1110, 1117, 1118, 1131, 1137, 5103, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.317 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

For reasons explained in greater detail below, the Board 
finds that the evidence of record is sufficient to support a 
grant of service connection for the Veteran's claimed 
disability.  Thus, the Board finds that any possible errors 
on the part of VA in fulfilling its duties under the VCAA 
with respect to the claim are rendered moot.  

II.  Facts and Analysis 

The Veteran contends that he has experienced muscle spasms in 
the legs, back, stomach, arms, neck, and face since his 
period of service in the Southwest theater of operations 
during the Persian Gulf War.  He further asserts that his 
current muscle spasms are manifestations of an undiagnosed 
illness incurred during his Persian Gulf service.  

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  As a general 
matter, service connection for a disability on the basis of 
the merits of such claim requires (1) the existence of a 
current disability; (2) the existence of the disease or 
injury in service, and; (3) a relationship or nexus between 
the current disability and any injury or disease during 
service.  Cuevas v. Principi, 3 Vet. App. 542 (1992).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, where the determinative issue involves a medical 
diagnosis or causation, competent medical evidence is 
required.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  This 
burden typically cannot be met by lay testimony because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
However, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Also, when a 
condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  
Additionally, lay persons can provide an eye-witness account 
of a veteran's visible symptoms.  See, e.g., Caldwell v. 
Derwinski, 1 Vet. App. 466, 469 (1991) (competent lay 
evidence concerning manifestations of a disease may form the 
basis for an award of service connection where a claimant 
develops a chronic disease within a presumptive period but 
has no in-service diagnosis of such disease). 

Service connection may be established for a Persian Gulf 
veteran who exhibits objective indications of chronic 
disability resulting from an undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 31, 
2011.  38 C.F.R. §3.317(a)(1).

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the 
VA's Schedule for Rating Disabilities for a disease or injury 
in which the functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service-connected for the 
purposes of all laws of the United States.  38 C.F.R. § 
3.317(a)(2-5).

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to: fatigue, 
signs or symptoms involving the skin, headache, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  38 
C.F.R. § 3.317(b).

During the pendency of this appeal, the law affecting 
compensation for disabilities occurring in Persian Gulf War 
veterans was amended.  38 U.S.C.A. 
§§ 1117, 1118.  These changes became effective on March 1, 
2002.  Essentially, these changes revised the term "chronic 
disability" to "qualifying chronic disability," and included 
an expanded definition of "qualifying chronic disability" to 
include (a) an undiagnosed illness, (b) a medically 
unexplained chronic multi-symptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms, or (c) any 
diagnosed illness that the Secretary determines, in 
regulations, warrants a presumption of service connection.  
38 U.S.C.A. § 1117(a)(2)(B).

In the present case, the record clearly shows that the 
Veteran served in the Southwest Asia Theater of operations 
during the Persian Gulf War.  Indeed, the Veteran's DD Form 
214 shows that the Veteran is in receipt of the Southwest 
Asia Service medal and his service records include several 
references to his participation in Operations Desert Storm 
and Desert Shield during his period of active military 
service from November 1990 to May 1991.  Thus, the Veteran 
has qualifying Persian Gulf service as defined by regulation.  
See 38 C.F.R. § 3.317.    

Additionally, although the record reflects that no medical 
professional has been able to observe any muscle spasms on 
physical examination and, consequently, certain medical 
examiners did not diagnose the Veteran with muscle spasm, 
both the Veteran and his former wife have reported that he 
experiences muscle spasms and twitches and they are 
considered competent to report what they have observed.  See 
Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Also, post-
service treatment records show that the Veteran has 
frequently presented for medical treatment with complaints of 
muscle spasm or twitching.  The Board further observes that 
there are medical professionals who have found the Veteran's 
account of muscle spasm credible despite the lack of 
objective demonstration on examination.  For example, the 
June 1999 VA medical examiner noted that he did not notice 
any twitching of the Veteran's muscles "at all in the one 
hour that [he] spent with [the Veteran]"; however, he 
diagnosed the Veteran with muscle twitching.  Similarly, the 
October 2008 VA examining neurologist more recently wrote 
that there were no fasciculations, fibrillations, or 
increased insertional activity seen on electromyography (EMG) 
studies.  The examining neurologist also wrote that his 
observation of the Veteran disrobed to his underwear for 
approximately two minutes revealed no atrophy, 
fasciculations, twitches, or myoclonus and none of these 
movements were visible on exposed muscles during the forty-
five minutes when the Veteran was observed clothed.  However, 
the October 2008 VA examining neurologist noted an assessment 
of "muscle twitches/spasms" in the examination report.  
After careful consideration of the evidence above, the Board 
finds that there is an approximate balance of positive and 
negative evidence as to the material issue of whether the 
Veteran currently experiences muscle spasms and resolves all 
reasonable doubt in the Veteran's favor.

The Board further notes that a June 1999 VA examiner wrote 
that the Veteran's muscle twitching could be due to Vitamin 
B-12 deficiency and two different rheumatologists wrote in 
June 2003 examination reports that the Veteran's muscle 
spasms were of "undetermined etiology".  However, the 
October 2008 VA examining neurologist concluded that it is at 
least as likely as not that the Veteran's muscle twitches and 
spasms are part of a medically unexplained multisymptom 
illness such as his fibromyalgia and not due to a diagnosed 
illness or an undiagnosed illness.  The neurologist 
reiterated his conclusion in the November 2008 addendum after 
further review of test results.  As the opinion offered by 
the October 2008 VA neurologist was based on review of the 
claims folder to include the earlier medical opinions 
referenced above as well as examination and interview of the 
Veteran, the Board affords the opinion great probative 
weight.  Although there is some ambiguity, as pointed out by 
the Veteran's representative in the October 2009 Written 
Brief Presentation, as to whether the neurologist was 
attributing the Veteran's muscle spasms to the diagnosis of 
fibromyalgia or otherwise to a medically unexplained illness 
like fibromyalgia, the neurologist's opinion sufficiently 
establishes that the Veteran exhibits objective indications 
of a chronic medically unexplained disability manifested by 
muscle spasms.  

Thus, having determined that the Veteran has qualifying 
Persian Gulf service and has a qualifying chronic disability 
manifested by muscle spasms, the Board must next consider 
whether the disability became manifest either during active 
service in the Southwest Asia theater or to a degree of 10 
percent or more not later than December 31, 2011.     

The Board notes that service treatment records from the 
Veteran's period of service in the Persian Gulf are negative 
for any complaints or findings of muscle spasms.  However, 
the Veteran has repeatedly and competently reported that he 
began to experience muscle spasms while serving in the 
Southwest Asia theater of operations during the Persian Gulf 
War and such symptoms have continued since that time.  The 
Board finds the Veteran to be credible.  Moreover, the 
Veteran's lay statement describing the experience of muscle 
spasms since service supports the later diagnosis of a 
chronic medically unexplained illness manifested by muscle 
spasms by the October 2008 VA examining neurologist.  See 
Jandreau, supra.

There is no affirmative evidence that the Veteran's chronic 
medically unexplained multisymptom illness was not incurred 
during his Persian Gulf service or was caused by a 
supervening condition or event that occurred between his 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of his 
illness.

In consideration of the foregoing, the Board finds that 
service connection for a medically unexplained chronic 
multisymptom illness manifested by muscle spasms is 
warranted.  The Veteran's appeal is granted.            



	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for a medically unexplained chronic 
multisymptom illness manifested by muscle spasms is granted.  



____________________________________________
HOLLY E. MOEHLMANN 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


